SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

78
CAF 15-01211
PRESENT: CARNI, J.P., LINDLEY, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF SANDRA L. COUGHLIN,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

KELLY J. COUGHLIN, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


HOPPE & ASSOCIATES, INC., BUFFALO (BERNADETTE M. HOPPE OF COUNSEL),
FOR PETITIONER-APPELLANT.

DEBORAH J. SCINTA, ORCHARD PARK, FOR RESPONDENT-RESPONDENT.

DAVID E. BLACKLEY, ATTORNEY FOR THE CHILD, LOCKPORT.


     Appeal from an order of the Family Court, Erie County (Lisa Bloch
Rodwin, J.), entered July 2, 2015 in a proceeding pursuant to Family
Court Act article 6. The order dismissed the petition seeking
modification of the custody provisions in the judgment of divorce with
prejudice.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by providing that the petition is
dismissed without prejudice, and as modified the order is affirmed
without costs.

     Same memorandum as in Matter of Coughlin v Coughlin ([appeal No.
1] ___ AD3d ___ [Feb. 10, 2017]).




Entered:    February 10, 2017                   Frances E. Cafarell
                                                Clerk of the Court